This Office action is in response to communications filed on 4/3/2020.
Claims 1-18 are pending.
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 is being considered by the examiner.
Claim Objections
Claims 6, 12, and 18 are objected to because of the following informalities:  
In claim 6, the term “detect the layer 7 extension headers:” should be - - detect the layer 7 extension headers; - -.
Claims 12 and 18 recite subject matter similar in scope to that of claim 6 and therefore the same corrections apply.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The following is the Principles of Law:

The Supreme Court has "long held that this provision contains an important implicit exception [:] Laws of nature, natural phenomena, and abstract ideas are not patentable".
Under the now familiar two-part test described by the Supreme Court in Alice, “[W]e must first determine whether the claims at issue are directed to a patent-ineligible concept”, such as an abstract idea. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2355 (2014). If so, we must then “consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application. Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). For the reasons set forth below, we find that the claims are directed to the abstract idea of classifying and storing digital images in an organized manner and fail to add an inventive concept sufficient to confer patent eligibility.
The examiner is bound by and applies the framework as set forth by the Court in Mayo and reaffirmed by the Court in Alice for determining whether the claims are directed to patent-eligible subject matter.
As reference, the examiner relies on the steps outlined by the 2019 Revised Subject Matter Eligibility Guidance published on Monday, January 7, 2019 and updated on October 2019. The steps are as follows:
Step one: Are the claims at issue directed to a process, machine, manufacture, or composition of matter?
The examiner concludes that claims 1-6, are directed to a non-transitory computer readable medium, claims 7-12 are directed to a method, and claims 13-18 are directed to a system. Therefore, all claims are directed towards statutory subject matter.
Step two: Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea? In accordance with judicial precedent, and to increase consistency in examination practice, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. The procedures for step two includes two sub-steps:
Step 2A: This is a two prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Regarding claim 1, the examiner has determined that the limitations include an abstract idea. For example, the limitations recite
Regarding claim 1, [a]t least one non-transitory computer readable medium comprising instructions stored thereon, the instructions being effective to cause at least one processor to: 
send, by an enterprise network controller, a first communication to a service mesh orchestrator for a service mesh, wherein the first communication informs the service mesh orchestrator of traffic segmentation policies to be applied to traffic originating at an enterprise network and of layer 7 extension headers which correspond to the traffic segmentation policies.
The underlined portions indicate the abstract idea. The underlined limitations are directed to certain methods of organizing human activity, that is, the claimed limitations amount to no more than transmitting information (traffic segmentation policies) from one entity to another. The examiner does note that the information is information that could be applied in a computing environment (e.g. for segmenting traffic). However, the limitations do not include an actual step of segmenting traffic according to the received information, that is, the idea is not integrated into a practical application.
In prong two, the examiners evaluate whether the claim, as a whole, integrates the recited judicial exception into a practical application. To do this, additional elements recited in the claim are identified. The additional elements recited in claim 1 include [a]t least one non-transitory computer readable medium comprising instructions stored thereon to be implemented by at least one processor. The claim further recites an enterprise network controller and a service mesh orchestrator.
The examiner concludes that the additional elements do not reflect an improvement in the functioning of a computer, or other technology or technical field (the devices, systems, and networks in the claim are simply there to transmit/receive and process information). Storing, processing, and transmitting information, which are the functions performed by the computer readable medium, the processor, and the enterprise network controller, could be performed by systems that are well-known in the art such as a general purpose computer. Note that the claims do not recite receiving, by the service mesh orchestrator, the information. However, receiving information is also a function that could be performed by a general purpose computer system.
Therefore, the additional elements fail to implement the judicial exception with a particular machine or manufacture integral to the claim. As mentioned above, transmitting, receiving, and processing data could be performed by any known computer in the art.
The additional elements do not reflect a transformation or reduction of a particular article to a different state.
The additional elements do not apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
The additional elements do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technology environment.
Therefore, under Step 2A, the claim is found to be directed towards a judicial exception.
Step 2B: Does the claim provide an inventive concept? The examiner concludes that the claim lacks specific limitations that are not well-understood, routine, or conventional in the field. For example, as stated in step 2A, above, storing, processing, and transmitting information could be performed by any general purpose computer system.

Regarding claim 3, the limitations further define what the information (layer 2 and layer 3 fields) comprises (SGT and VNI fields) but does not include any additional elements that would integrate the abstract idea of claim 2 into a practical application.
Regarding claim 4, the limitations are similar to those of claim 1 in that the enterprise network controller transmits information (an instruction to insert extension headers) to a third device (enterprise edge network device). However, in a similar fashion to claim 1, the limitations do not include an actual step of inserting extension headers to traffic and is therefore not integrated into the practical application.
Regarding claim 5, the limitations further define what the information comprises (further instructions). However, in a similar fashion to claim 4, the limitations do not include an actual step of executing the further instructions and is therefore not integrated into the practical application.
Regarding claim 6, the limitations further define what the information comprises (further instructions). However, in a similar fashion to claim 2, the limitations do not include an actual step of executing the further instructions and is therefore not integrated into the practical application.
Regarding claims 7-18, the limitations are similar in scope to those of claims 1-6. Therefore, claims 7-18 are rejected for the same reasons as set forth above.
Allowable Subject Matter
Claims 1-18 would be allowable by overcoming the 35 USC 101 rejections, set forth above, either by amending the application or by demonstrating that the claimed subject matter is not directed 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7,688,829 B2, which discloses segmenting traffic based on VPN identification information (see col. 2, lines 15-36 and col. 3, lines 49-50), where policies are received by routers (see col. 2, lines 58-61)
US 20200076769 A1, which discloses a segmentation server that “manages a segmentation policy for the administrative domain 150 that regulates communications between workloads 138 within the administrative domain” (see ¶[0021]) and an enforcement module that “generates a configuration for a firewall of the network device 140 based on the management instruction and sends the configuration” to a network midpoint device (see ¶[0029]).
US 20190372850 A1, which discloses a container orchestrator management module interfacing with a container orchestration agent to “communicate information relating to the containers 330 that enable the enforcement module 310 to enforce” a segmentation policy (see ¶[0028]).
US 20070094394 A1, which discloses “identify sensitive data at an application layer, to associate this sensitive data with transmission control rules and policies, and to enforce these rules and policies to control transmission of the sensitive data by other layers of a system”, where “extension headers are […] well suited for deployment of sensitive data flags”.
Kosaka, “Container Segmentation Strategies and Patterns”, NEUVECTOR, 12 Mar 2019, which discloses mesh segmentation and layer 7 segmentation (see pages 5-6) and specifying policies for layer 7 segmentation (see page 9). However, it does not disclose layer 7 extension headers.

The examiner further considered US Patent No. 10,171,507 B2, which was referenced by the PCT International Search Report dated 9 June 2020 as potentially anticipating the subject matter recited by claims 1, 2, 4-8, 10-14, and 16-18. However, it’s unclear to the examiner how the reference addresses the claimed limitations of informing a service mesh orchestrator of layer 7 extension headers which correspond to the traffic segmentation policies.
However, none of the references teach singly, or in combination, all of the claimed limitations as recited by the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446